EXAMINER’S COMMENT
Applicants’ response filed on 21 December 2021 has been entered.
The rejections under (i) 35 U.S.C. § 101, (ii) 35 U.S.C. § 112, and (iii) 35 U.S.C. § 102/103 have been withdrawn in view of Applicants’ claim amendments and accompanying arguments. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The claims are free of the prior art, given Applicants’ amendments to the claims, and given the failure of the prior art to teach or reasonably suggest a Citrullus lanatus plant comprising a stenospermocarpy conferring mutant allele of a gene that encodes a wild type protein comprising at least 90% sequence identity to SEQ ID NO:6, wherein said mutant allele
encodes a protein comprising a decreased function or a loss of function compared to the wild type protein due to one or more amino acids being replaced, inserted or deleted in a conserved domain selected from the following domains: the Transmembrane domain 1 (TMD1) at amino acid number 76 to 339 of SEQ ID NO:6; the Nucleotide Binding Domain 1 (NBD1) at amino acid number 391 to 629 of SEO ID NO:6; the Transmembrane domain 2 (TMD2) at amino acid number 709 to 978 of SEQ ID NO:6; or the Nucleotide Binding Domain 2 (NBD2) at amino acid number 1025 to 1260 of SEQ ID NO:6.

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

SUMMARY
Claims 1, 4-6, and 8-14 are allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663